                                             Case 4:20-cv-01742-YGR Document 20 Filed 09/15/20 Page 1 of 7




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        SCOTT JOHNSON,                                   Case No. 4:20-cv-01742-YGR
                                   5                    Plaintiff,
                                                                                             ORDER: (1) DENYING MOTION TO DISMISS;
                                   6              vs.                                        AND (2) GRANTING MOTION FOR
                                                                                             PUBLICATION OF SUMMONS
                                   7        ANTHONY CANCIAMILLA ET. AL.,
                                   8                    Defendants.
                                                                                             Re: Dkt. Nos. 13, 18
                                   9

                                  10            Plaintiff Scott Johnson brings this action seeking damages and injunctive relief against
                                  11   defendants Anthony Canciamilla, Maria Canciamilla, El Buen Gusto Corporation, Mohamed
                                  12   Jallab, and does for violation of federal disability access laws under the American with Disabilities
Northern District of California
 United States District Court




                                  13   Act of 1990 (“ADA”) and state disability access laws under the Unruh Civil Rights Act.
                                  14            Now before the Court are the following motions. First, Jallab moves to dismiss Johnson’s
                                  15   complaint pursuant to Federal Rules of Civil Procedure Rule 12(b)(6). (Dkt. No. 13.) Second,
                                  16   Johnson moves to authorize publication of summons for defendants Anthony Canciamilla and
                                  17   Maria Canciamilla. (Dkt. No. 18.) Having carefully considered the pleadings in this action and
                                  18   the papers submitted on each motion, and for the reasons set forth below, the Court ORDERS as
                                  19   follows: Jallab’s motion to dismiss is DENIED; and Johnson’s request for publication of summons
                                  20   is GRANTED.
                                  21   I.       BACKGROUND
                                  22            The following facts are based on the allegations found in Johnson’s complaint. (See Dkt.
                                  23   No. 1 (“Compl.”).) Johnson has physical disabilities. (Comp. at ¶ 1.) He is a quadriplegic, cannot
                                  24   walk, and has significant manual dexterity impairments. (Id.) He uses a wheelchair and has a
                                  25   specially equipped van. (Id.) Johnson alleges that in January 2019, March 2019, and April 2019,
                                  26   he went to Cigarette Express and El Buen Gusto Taqueria intending to avail himself of their
                                  27   business, motivated in part to assess whether defendants complied with disability access laws. (Id.
                                  28   at ¶ 12.) Both are facilities open to the public, places of public accommodation, and business
                                             Case 4:20-cv-01742-YGR Document 20 Filed 09/15/20 Page 2 of 7




                                   1   establishments located at 1710 Berryessa Rd., San Jose, California. (Id. at ¶¶ 5, 6, 13.)

                                   2            Ownership of the real property and the businesses on the days Johnson visited is as

                                   3   follows: Anthony Canciamilla and Maria Canciamilla, in individual and representative capacity as

                                   4   trustees of the Canciamilla Trust, owned and currently own the real property located at 1710

                                   5   Berryessa Rd. (Id at ¶ 3.) El Buen Gusto Corporation owned and currently owns El Buen Gusto

                                   6   Taqueria. (Id. at ¶¶ 6, 7.) Jallab owned and currently owns Cigarette Express. (Id. at ¶ 5.)

                                   7   Johnson does not know the true names of defendants, their business capacities, ownership

                                   8   connection to the property and business, or responsibilities in causing access violations. (Id. at

                                   9   ¶ 8.) He alleges joint venture and common enterprise in the violations. (Id.) Johnson will seek to

                                  10   amend the complaint when the information is ascertained. (Id.)

                                  11            The relevant allegations pertain to Jallab as follow: on the dates Johnson visited Cigarette

                                  12   Express, Jallab failed to provide wheelchair accessible parking and wheelchair accessible entrance
Northern District of California
 United States District Court




                                  13   door hardware. (Id. at ¶ 14, 16.) Johnson, on information and belief, alleges that Jallab still fails

                                  14   to meet standards for disability access. (Id. at ¶¶ 15, 17.) Johnson also alleges that given the

                                  15   blatant nature of the violations, there are other violations on site. (Id. at ¶ 29.) Johnson will

                                  16   amend the complaint once he conducts an inspection. (Id.)

                                  17            Johnson commenced the instant action on March 11, 2020.

                                  18   II.      MOTION TO DISMISS
                                  19            Jallab avers that Johnson has not alleged sufficient facts from which the court could grant

                                  20   relief under either the ADA or the Unruh Act. Johnson counters that Jallab’s motion should

                                  21   denied because Jallab does not address the adequacy of the complaint’s allegations, rather, he

                                  22   makes factual claims not alleged in the complaint.

                                  23            A.     Legal Standard
                                  24            Rule 12(b)(6) tests the legal sufficiency of claims asserted in the complaint. Ileto v. Glock,

                                  25   Inc., 349 F.3d 1191, 1199-1200 (9th Cir. 2003). Generally, review is limited to the allegations in

                                  26   the complaint, which are “taken as true and construed in the light most favorable to the plaintiff."

                                  27   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). Courts assume that

                                  28   “general allegations embrace whatever specific facts might be necessary to support them.” Peloza
                                                                                          2
                                           Case 4:20-cv-01742-YGR Document 20 Filed 09/15/20 Page 3 of 7




                                   1   v. Capistrano Unified Sch. Dist., 37 F.3d 517, 521 (9th Cir. 1994). All inferences favoring the

                                   2   non-moving party must be considered. Ileto, 349 F. 3d at 1200. But “unreasonable inferences”

                                   3   and “legal conclusions cast in the form of factual allegations” are not accepted. Id. Courts “need

                                   4   not accept as true allegations contradicting documents that are referenced in the complaint or that

                                   5   are properly subject to judicial notice.” Lazy Y Ranch Ltd. v. Behrens, 546 F. 3d 580, 588 (9th

                                   6   Cir. 2008).

                                   7             “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

                                   8   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

                                   9   662, 678 (U.S. 2009) (internal quotations omitted). A claim is plausible “when the plaintiff pleads

                                  10   factual content that allows the court to draw the reasonable inference that the defendant is liable

                                  11   for the misconduct alleged.” Id. Dismissal is appropriate when “the allegations . . . however true,

                                  12   could not raise a claim of entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558
Northern District of California
 United States District Court




                                  13   (2007).

                                  14             As Jallab is proceeding pro se, the Court construes Jallab’s motion to dismiss liberally.

                                  15   See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be liberally

                                  16   construed . . . .”).

                                  17             B.     Analysis
                                  18             Under federal law, the ADA provides that “no individual shall be discriminated against on

                                  19   the basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

                                  20   advantages, or accommodations of any place of public accommodation by any person who owns,

                                  21   leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

                                  22   Discrimination includes the following: First, “failure to make reasonable modifications in policies,

                                  23   practices, or procedures, when such modifications are necessary to afford such goods, services,

                                  24   facilities, privileges, advantages, or accommodations to individuals with disabilities unless the

                                  25   entity can demonstrate that such modifications would would fundamentally alter the nature of such

                                  26   goods, services, facilities, privileges, advantage, or accommodations.” 42 U.S.C.

                                  27   § 12182(b)(2)(A)(ii). Second, failure to remove architectural barriers where such removal is

                                  28   readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Third, failure to make alterations in such a
                                                                                           3
                                          Case 4:20-cv-01742-YGR Document 20 Filed 09/15/20 Page 4 of 7




                                   1   manner that, “to the maximum extent feasible, the altered portions of the facility are readily

                                   2   accessible to and usable by individuals with disabilities, including individuals who use

                                   3   wheelchairs.” 42 U.S.C. § 12183(a)(2).

                                   4          Under California law, the Unruh Civil Rights Act provides that persons with disabilities

                                   5   are “entitled to entitled to full and equal accommodations, advantages, facilities, privileges, or

                                   6   services in all business establishment of every kind whatsoever. Cal. Civ. Code §51(b). The

                                   7   Unruh Act provides that a violation of the ADA is a violation of the Unruh Act. Cal. Civ. Code,

                                   8   § 51(f).

                                   9          Here, Johnson alleges in his complaint that Jallab failed to provide accessible door

                                  10   hardware and accessible parking on dates he visited Cigarette Express. On these grounds, he

                                  11   raises a plausible claim for which relief could be granted under the ADA and Unruh Civil Rights

                                  12   Act. See 42 U.S.C. §§ 12182(b)(2)(A)(ii), 42 U.S.C. § 12183(a)(2); Cal. Civ. Code, § 51(f);
Northern District of California
 United States District Court




                                  13   Compl. ¶¶ 4, 16.

                                  14          Jallab’s motion attacking these allegations does not persuade for three reasons:

                                  15          First, Jallab argues that there is no “architectural barrier.” The Court disagrees. The

                                  16   alleged failure to provide accessible door hardware and a parking spot satisfies that requirement.

                                  17          Second, Jallab simply denies facts. He does not indicate why, even if true, they would not

                                  18   state a claim. Jallab misunderstands the well-settled rule that the Court, at this stage in the

                                  19   proceedings, must construe the allegations in the light most favorable to the plaintiff. See

                                  20   Sprewell, 266 F.3d at 988.

                                  21          Finally, Jallab argues “facts” outside the complaint, circumventing the general rule that a

                                  22   12(b)(6) motion is generally limited to the complaint. Id. at 988.1 The Court is prohibited from

                                  23   accepting as true Jallab’s “facts.” That would require the Court to engage in a merits-based

                                  24

                                  25
                                              1
                                                The gravamen of his motion relies on certain facts, namely that: (i) per the lease
                                  26   agreement the Canciamillas were responsible for wheelchair accessible parking, not him; (ii) the
                                       door hardware was ADA compliant and the door was always opened; and (iii) he sold Cigarette
                                  27   Express in February 2019. (See Dkt. No 13 at 4, 8, and the “exhibits” attached to the motion and
                                  28   the reply.)

                                                                                          4
                                          Case 4:20-cv-01742-YGR Document 20 Filed 09/15/20 Page 5 of 7




                                   1   analysis, which at this juncture, for this case, is inappropriate.

                                   2           Indeed, as part of his motion, Jallab relies on documents not referenced in the complaint.

                                   3   Jallab cites Cortec, a Second Circuit case, but misapplies the doctrine. Cortec holds that where

                                   4   “plaintiff has actual notice of all the information in the movant’s papers and has relied” on them

                                   5   defendant may produce the documents in the motion to dismiss. Cortec Industries, Inc. v. Sum

                                   6   Holding L.P., 949 F.2d 42, 47-48 (2d Cir. 1991). The Ninth Circuit has similar exceptions to the

                                   7   general rule that courts may not consider material outside the complaint when assessing a 12(b)(6)

                                   8   motion. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018). The

                                   9   incorporation by reference doctrine and judicial notice under Federal Rule of Evidence 201 allow

                                  10   courts to consider material outside the complaint. Id. The first allows courts to treat certain

                                  11   documents as if “they are part of the complaint.” Id. at 1002. However, if the documents only

                                  12   create “a defense to the well-pled allegations in the complaint, then that[those] document[s] did
Northern District of California
 United States District Court




                                  13   not necessarily form the basis of the complaint.” Id. Accepting such documents would merely

                                  14   allow defendants to “insert their own version of events into the complaint to defeat otherwise

                                  15   cognizable claims.” Id. The second exception allows courts to notice “an adjudicative fact” if not

                                  16   “subject to reasonable dispute,” such as, for instance, matters of public record. Id. at 999 (citing

                                  17   Fed. R. Evid. 201(b)). Documents not attached to a complaint “may be considered if no party

                                  18   questions their authenticity and the complaint relies on those documents.” Harris v. County of

                                  19   Orange, 682 F.3d 1126,1132 (9th Cir. 2012).

                                  20           Here, the documents Jallab attaches do not fall within either exception and the Court

                                  21   cannot substantively consider them. Jallab attaches a bill of sale of Cigarette Express,

                                  22   photographs of the business and the door, and a lease agreement, and claims they are integral to

                                  23   the complaint. (Dkt. No. 13, Exhibit 1 and Dkt. No. 16, Exhibit 1.) But they are not. Johnson did

                                  24   not rely on them in the complaint, nor do they constitute a fact not “subject to reasonable dispute,”

                                  25   such as the days in a week. Jallab uses the documents to construct his own narrative rather than

                                  26   attack the adequacy of Johnson’s pleadings, which is inappropriate at this stage. See Khoja, 899

                                  27   F.3d at 1002.

                                  28           Accordingly, the motion to dismiss is DENIED.
                                                                                           5
                                          Case 4:20-cv-01742-YGR Document 20 Filed 09/15/20 Page 6 of 7



                                       III.   MOTION FOR PUBLICATION OF SUMMONS
                                   1

                                   2          Johnson moves to authorize publications of summons for defendants Anthony and
                                   3   Maria Canciamilla because defendants cannot be found despite reasonable diligence.

                                   4          A.      Legal Standard
                                   5          Rule 4 of the Federal Rules of Civil Procedure governs the service of process. Emp.

                                   6   Painters’ Trust v. Ethan Enters., 480 F.3d 993, 999 (9th Cir. 2007). An individual may be served

                                   7   “following the state law for serving summons in an action brough in courts of general jurisdiction

                                   8   in the state where the district court is located or where service is made.” Fed. Rules. Civ. Pro.

                                   9   4(e)(1).

                                  10          In California, “a summons may be served by publication if upon affidavit it appears to the

                                  11   satisfaction of the court . . . that the party to be served cannot with reasonable diligence be served

                                  12   in another manner.” Cal. Civ. Pro. § 415.50(a); see also Conzorsio Del Prosciutto Di Parma v.
Northern District of California
 United States District Court




                                  13   Domain Name Clearing Co., 346 F.3d 1193, 1194 n.1 (9th Cir. 2003). Reasonable diligence

                                  14   “denotes a thorough, systematic investigation and inquiry conducted in good faith by the part or

                                  15   his agent or attorney.” Watts v. Crawford, 10 Cal.4th 743, 745 n.5 (Cal. 1995). Additionally,

                                  16   there must be a cause of action against the party upon whom service is to be made or the party to

                                  17   be served has or “claims an interest in real or personal property in California subject to jurisdiction

                                  18   of the court or the relief demanded consists wholly or in part in excluding the party from any

                                  19   interest in the property.” Cal. Civ. Pro. § 415.50(a)(1). The court shall order the publication of

                                  20   summons in a named newspaper published in the state that is “most likely to give actual notice to

                                  21   the party to be served.” Cal. Civ. Pro. § 415.50(b).

                                  22          B.      Analysis
                                  23          Here, the Court is persuaded that Johnson has shown reasonable diligence attempting to

                                  24   serve Anthony and Marcia Canciamilla. See Cal. Civ. Pro. § 415.50(a). Johnson’s counsel

                                  25   searched business and property records using the TransUnion/TLO XP (TLO) search engine’s

                                  26   California Ultimate Weapon Database, a comprehensive database used by law enforcement,

                                  27   governmental agencies, law firms, and private detectives. (Dkt. No. 18-1 at 2-3.) The database

                                  28   maintains records nationwide which include all listed addresses, all listed real property, corporate
                                                                                          6
                                             Case 4:20-cv-01742-YGR Document 20 Filed 09/15/20 Page 7 of 7




                                   1   interests, legal and criminal cases, professional licenses, Board of Equalization licenses, utilities,

                                   2   voting registration, driver’s license information, and deaths. (Dkt. No. 18-1 at 3.)

                                   3            The search showed that Anthony and Marie Canciamilla own the real property in

                                   4   individual capacity and as trustees of the real property on 1710 Berryessa Rd. and have three other

                                   5   mailing addresses in San Jose. (Id.) Johnson’s counsel and agents attempted various methods of

                                   6   service of process at all addresses, including in person, mail, and phone numbers. (Id. at 3-4.)

                                   7   Employees and residents of the properties described Anthony and Maria as absentee landlords.

                                   8   (Dkt. No. 18-4, at 5-6.) Johnson made dozens of attempts to serve the defendants at all four

                                   9   addresses at various times of the day and evening. (See generally Dkt. 18-4.) For the foregoing

                                  10   reasons, the Court authorizes publication of summons in the San Jose Mercury News, which

                                  11   circulates in Anthony’s and Maria Canciamilla’s last known addresses and is likely to give notice.

                                  12            Accordingly, the motion to authorize publication of summons is GRANTED.
Northern District of California
 United States District Court




                                  13   IV.      CONCLUSION
                                  14            For the foregoing reasons, the Court HEREBY ORDERS as follows:

                                  15         1. Jallab’s motion to dismiss is DENIED. Jallab shall answer the complaint by October 5,

                                  16            2020, and, if appropriate, file any counterclaim against Anthony and Maria Canciamilla.

                                  17         2. Johnson’s motion to authorize publication of summons is GRANTED. As part of the

                                  18            substitute service, Johnson shall also serve a copy of this Order, the Summons, Complaint,

                                  19            and all other required filings on Anthony and Maria Canciamilla:

                                  20                a. By certified mail c/o TMC Property Management P.O. Box 20202, San Jose CA

                                  21                   95160; and

                                  22                b. By first-class mail on all known addresses.

                                  23            This Order terminates Docket Numbers 13 and 18.

                                  24            IT IS SO ORDERED.

                                  25   Dated: September 15, 2020
                                                                                                 YVONNE GONZALEZ ROGERS
                                  26                                                            UNITED STATES DISTRICT JUDGE
                                  27

                                  28
                                                                                          7
